—Judgment unanimously modified on the law and as modified affirmed and matter remitted to Supreme Court for resentencing in accordance with the following Memorandum: Defendant pleaded guilty to two counts of criminal sale of a controlled substance in the second degree (Penal Law § 220.41 [1]) in satisfaction of an 11-count indictment. According to the terms of the plea bargain, defendant was to be sentenced to consecutive terms of incarceration. The sentencing minutes indicate that Supreme Court directed that “the sentences are not consecutive to one another.” The certificate of conviction, however, indicates that the sentences are to run consecutively. Because of the discrepancy between the sentencing minutes and the certificate of conviction, we modify the judgment by vacating the sentence, and we remit the matter to Supreme Court for resentencing *839(see, People v Shand, 280 AD2d 943, 944, Iv denied 96 NY2d 834; People v Ingram, 263 AD2d 959, 960). (Appeal from Judgment of Supreme Court, Monroe County, Cornelius, J. — Criminal Sale Controlled Substance, 2nd Degree.) Present — Pine, J. P., Hurlbutt, Scudder, Kehoe and Gorski, JJ.